Ames, J.
The evidence that the owners of the- stable had been requested, on a former occasion, not to let horses to the defendant, was properly excluded. The question for the jury was whether he committed the offence charged against him ; not whether it was discreet or judicious to give him the opportunity to commit it.
The defendant’s mother, being called by him, had testified that she had seen him driving the horse, and that he was not then overdriving. It was within the ordinary limits of cross-examinatian for the prosecution to ask her whether she had not said, in speaking of the case, that the defendant was guilty. Upon her answering this question in the negative, she was reexamined by the defendant, as to the alleged conversation. In this state of things, it was competent for the prosecution to prove that she had said so, by way of contradiction of her former statement.
The instructions asked for were properly refused. It was 'not necessary to prove that the -defendant’s purpose was to torture or to inflict pain and suffering upon the animal. Pain inflicted in wanton and reckless disregard of the suffering it might occasion, and of the consequences it might produce, would be equally criminal under the statute. The instructions given to the jury were *11 that the defendant was entitled to. The jury were told that if, in the proper exercise of his own judgment, he thought he was not overdriving the horse, he must be acquitted,” and that he could not be convicted unless upon proof that he knowingly and intentionally overdrove. A “proper exercise of his own *411judgment ” means the honest exercise of his judgment, as distinguished from mere- recklessness of consequences, or wilful cruelty. Under such instructions, the jury would be required to consider his alleged inexperience and want of knowledge as to the proper treatment of horses. Their verdict imports that “knowingly and intentionally ” he did wilfully and cruelly overdrive the horse See Commonwealth v. Lufkin, 7 Allen, 579.

LJxceptío/M overruled.